{¶ 44} I respectfully dissent from the majority.
 {¶ 45} The word "accredit" must be read to mean "to recognize or vouch for as conforming to a standard." Brown v.Brown (Dec. 27, 1995), 7th Dist. No. 94 C.A. 172,1995 WL 782884.
 {¶ 46} The phrase "recognized and accredited high school" is clear and unambiguous and must be applied without interpretation.Wingate v. Hordge (1979), 60 Ohio St.2d 55, 58, 14 O.O.3d 212,396 N.E.2d 770. Giving the phrase a clear and unambiguous reading, it becomes evident that appellant's child's attendance at the American School, which is authorized and accredited by the state of Illinois, qualifies her for the exception to the rule that child support ceases at the age of 18.
 {¶ 47} I agree that "recognized and accredited" as set out at R.C. 3103.03(B) means as approved by the "state." The "state" connotes the federal or any state government. Ohio maintains compacts with her sister states, to facilitate interstate travel, as well as other matters, including the federally guaranteed right to a free public education. It is absurd to argue that a diploma from Illinois is not as valid as one from Ohio. *Page 328 
 {¶ 48} The child-support statute does not specify that the "high school" mentioned therein must be approved by the state of Ohio. A parent must pay support under Ohio law until the child is emancipated, obtains the age of majority, or stops attending high school, regardless of where the child attends school.
 {¶ 49} The majority's ruling excludes schools outside of this state from validity under the child-support statute if Ohio does not specifically recognize the particular school. This includes charter schools, home schools, boarding schools, and even other public schools when the custodial parent resides in another state. The majority's ruling places an unreasonable restriction and burden on nonresident Ohio parents and their children, requiring them to endure a labyrinthine process of seeking recognition from Ohio for schools already recognized and accredited by other states.
 {¶ 50} It is commonly recognized that a child attending an approved out-of-state school is attending "high school" for the purposes of R.C. 3103.03. Possible abuses in any out-of-state education can be monitored and checked through the continuing jurisdiction of the domestic relations court. Penalizing a child in a legitimate, out-of-state home-schooling program is neither fair nor in the child's best interest.
 {¶ 51} Home-schooling programs must meet strict criteria and have definite structures. In this case, the child was schooled in such a program, recognized and accredited by Illinois. If the Ohio legislature had wished only Ohio schools to qualify under the child-support statute, it could have defined the phrase "recognized and accredited" in appropriate terms. It did not, leaving the phrase undefined. Consequently, under the rules of statutory construction, this court must give the phrase its clear and unambiguous meaning, and apply the phrase to any accredited and recognized school.
 {¶ 52} I respectfully dissent. *Page 329